In two related actions to recover damages for personal injuries, which were joined for trial, Brooklyn Union Gas Company, a defendant in both actions, appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated February 22, 2000, which denied its motion to vacate the plaintiffs’ notes of issue filed in each action.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the motion to vacate the plaintiffs’ notes of issue (see, Mitchell v New York Hosp., 61 NY2d 208, 214; DeSilva v Rosenberg, 261 AD2d 503; City of Mount Vernon v Lexington Ins. Co., 232 AD2d 358). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.